267 S.W.3d 750 (2008)
STATE of Missouri, Respondent,
v.
Walter LUCKETT, Appellant.
No. ED 90483.
Missouri Court of Appeals, Eastern District, Division One.
August 26, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 9, 2008.
Application for Transfer Denied November 25, 2008.
Kent Denzel, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Walter Luckett ("Defendant") appeals his conviction for possession of a controlled substance following a bench trial in which he was found guilty of possession of a controlled substance, driving with a revoked license, and failure to display a valid license plate. Defendant contends that the State's evidence was insufficient to sustain his conviction.
We have reviewed the briefs of the parties and the record on appeal and find that sufficient evidence was present to allow a reasonable fact-finder to find Defendant guilty beyond a reasonable doubt. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).